DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denissen (US PG Pub. No. US 2015/0254526 A1, Sep. 10, 2015) hereinafter “Denissen” in view of Belson (US PG Pub. No. US 2007/0135803 A1, Jun. 14, 2007) (hereinafter “Belson”).
Regarding claim 1: Denissen teaches a method performed by a computing system comprising: receiving shape information for an elongate flexible portion of a medical instrument ([0035], [0037]), the medical instrument including a fixture including a constraint structure fixed in relation to the fixture having a known constraint structure location in the surgical reference frame where the elongate flexible portion is sized to pass through the constraint structure ([0032], [0036], figure 2 – the fixture is rigid sleeve 224, the “constraint structure” is the lumen of rigid sleeve 224 which holds the elongate flexible portion of the medical instrument). Denissen further teaches that the instrument can be an endoscope inserted into a body lumen ([0035], [0036])
Denissen is silent on a reference portion movably coupled to a fixture having a known pose in a surgical reference frame, and wherein the elongate flexible portion is coupled to the reference portion.

It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Denissen by performing the method with the instrument of Belson in order to achieve the advantages of improved point of departure instrument positioning and control, in view of the further teachings of Belson. 
Further regarding claim 1: Denissen and Belson as combined above teach receiving reference portion position information in the surgical reference frame (Denissen – [0047]; Belson – [0203], [0204]); determining, after receiving the shape information and the reference portion position information, an estimated constraint structure location in the surgical reference frame from the received reference portion position information and the received shape information (Denissen - [0048], where the stable curve can be a result of the constraint structure - [0032], [0051]); determining a correction factor by comparing the estimated constraint structure location to the known constraint structure location (Denissen – [0055]); and after receiving the shape information and the reference portion position information, modifying the received shape information by applying the correction factor to the received shape information (Denissen - 
Regarding claim 2: Denissen and Belson as combined above teach the method of claim 1 wherein the shape information is received from a fiber optic shape sensor extending within the medical instrument (Denissen – [0035]).
Regarding claim 3: Denissen and Belson as combined above teach the method of claim 2 wherein the fiber optic shape sensor includes a proximal end located in the reference portion of the medical instrument (Denissen - [0032], [0036], figure 2).
Regarding claim 4: Denissen and Belson as combined above teach the method of claim 1 wherein the shape information includes pose of a distal tip of the instrument (Denissen - [0051]; Belson – figure 4).
Regarding claim 5: Denissen and Belson as combined above teach the method of claim 1 wherein the fixture is a component of a teleoperated manipulator fixed in the surgical reference frame (Belson – [0288], [0359] – if the endoscope is a robotically controlled endoscope, then all parts including the fixture are components of a teleoperated manipulator).
Regarding claim 6: Denissen and Belson as combined above teach the method of claim 5 wherein the reference portion position information is calibrated based upon sensor data from at least one degree of freedom of a teleoperated manipulator (Belson – [0288], [0359], [0530]-[0531] – because there is no claimed step of performing any calibration [“information is calibrated” is not a positive recitation of a step of calibration], nor a definition of what “reference portion position information is calibrated based upon sensor data” must be, the position data which is correlated to the output of a reader, a potentiometer, an encoder, etc. is considered to be “reference portion position information is calibrated based upon sensor data” and where a linear sensor as described has one degree of freedom).
Regarding claim 7: Denissen and Belson as combined above teach the method of claim 1 wherein the constraint structure constrains at least two degrees of freedom of motion of the 
Regarding claim 8: Denissen and Belson as combined above teach the method of claim 7. While the constraint structure of Denissen (the lumen of rigid sleeve introducer 224) is not disclosed as comprising a ring shape, although it must be round based on the cross-section of flexible sleeve 222 as shown in figure 3, the introducer of Belson comprises a “rigid ring” – see the annular portion of the introducer 15 as show in figure 1A. It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the fixture (rigid introducer) and therefore the constraint structure (which is the lumen of the fixture) as including a ring shape since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Belson.
Regarding claim 9: Denissen and Belson as combined above teach the method of claim 1 wherein the constraint structure constrains at least four degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Denissen - [0032] – the lumen of the rigid introducer sleeve would constrain at least two translational degrees of freedom as well as at least partially constraining pitch and yaw).
Regarding claim 10: Denissen and Belson as combined above teach the method of claim 9 wherein the constraint structure includes an elongated sleeve (Denissen – rigid sleeve 224 – since “elongated” is a relative term and there is no definition or requisite length provided for “elongated”, any sleeve that has a length is considered to meet this term).
Regarding claim 11: Denissen and Belson as combined above teach the method of claim 1 wherein the known location is a fixed location in the surgical reference frame (Denissen 
Regarding claim 12: Denissen and Belson as combined above teach the method of claim 1 further comprising receiving anatomical model information (Denissen – [0032], [0041], [0042] - pre-procedural or intra procedural imaging data is “anatomical model information”); and registering the modified shape information to the anatomical model information (Denissen - [0041], [0042], [0055]).
Regarding claim 13: Denissen and Belson as combined above teach the method of claim 1 wherein determining the estimated constraint structure location in the surgical reference frame includes determining a constraint structure location relative to the reference portion in a shape sensor reference frame (Denissen – [0047]).
Regarding claim 14: Denissen and Belson as combined above teach the method of claim 1 wherein receiving the reference portion position information in the surgical reference frame includes receiving calibrated reference portion position information based upon motor position measuring device data received while the reference portion of the medical instrument is positioned along the fixture (Belson – [0530]-[0531] – because there is no claimed step of performing any calibration, nor a definition of what “calibrated reference portion position information” must be, the position data which is correlated to the output of a reader, a potentiometer, an encoder, etc. is considered to be “calibrated reference portion position data”).
Regarding claim 15: Denissen teaches a method performed by a computing system comprising: receiving, from a medical instrument, shape information for the instrument ([0035], [0037]), the medical instrument including a fixture including a constraint structure fixed in relation to the fixture having a known constraint structure location in the surgical reference frame where the elongate flexible portion is sized to pass through the constraint structure ([0032], [0036], figure 2 – the fixture is rigid sleeve 224, the “constraint structure” is the lumen of rigid sleeve 224 which holds the elongate flexible portion of the medical instrument). Denissen 
Denissen is silent on a reference portion movably coupled to a fixture having a known pose in a surgical reference frame, and wherein the elongate flexible portion is coupled to the reference portion.
Belson, in the same field of endeavor, teaches a medical instrument comprising a reference portion (datum and position indicator 25, [0204]) movably coupled to a fixture (introducer 15) having a known pose in a surgical reference frame ([0203]-[0204]), the fixture including a constraint structure fixed in relation to the fixture having a known constraint structure location in the surgical reference frame (the lumen of the fixed introducer is the “constraint structure”, where the datum and position indicator 25 attached to the introducer provides a “known location in the surgical reference frame”), wherein the elongate flexible portion is coupled to the reference portion and is sized to pass through the constraint structure (figures 3-5A). Belson further teaches that the disclosed instrument provides improved point of departure instrument position and control for transluminal access, as well as improved techniques for forming and closing openings made in support of such procedures. 
It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to modify the method of Denissen by performing the method with the instrument of Belson in order to achieve the advantages of improved point of departure instrument positioning and control, in view of the further teachings of Belson. 
Further regarding claim 15: Denissen and Belson as combined above teach receiving anatomical model information (Denissen – [0032], [0041], [0042] - pre-procedural or intra procedural imaging data is “anatomical model information”); and registering the instrument shape information to the anatomical model information wherein registering includes adjusting the instrument shape information to pass through the known location in the surgical reference 
Regarding claim 16: Denissen and Belson as combined above teach the method of claim 15 wherein the shape information is received from a fiber optic shape sensor extending within the medical instrument (Denissen – [0035]).
Regarding claim 17: Denissen and Belson as combined above teach the method of claim 16 wherein the fiber optic shape sensor includes a proximal end located in the reference portion of the medical instrument (Denissen - [0032], [0036], figure 2).
Regarding claim 18: Denissen and Belson as combined above teach the method of claim 15 wherein the shape information includes pose of a distal tip of the instrument (Denissen - [0051]; Belson – figure 4).
Regarding claim 19: Denissen and Belson as combined above teach the method of claim 15 wherein the fixture is a component of a teleoperated manipulator fixed in the surgical reference frame (Belson – [0288], [0359] – if the endoscope is a robotically controlled endoscope, then all parts including the fixture are components of a teleoperated manipulator).
Regarding claim 20: Denissen and Belson as combined above teach the method of claim 15 wherein the constraint structure constrains at least two degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Denissen - [0032] – the lumen of the rigid introducer sleeve would constrain at least two translational degrees of freedom as well as at least partially constraining pitch and yaw).
Regarding claim 21: Denissen and Belson as combined above teach the method of claim 20. While the constraint structure of Denissen (the lumen of rigid sleeve introducer 224) is not disclosed as comprising a ring shape, although it must be round based on the cross-section of flexible sleeve 222 as shown in figure 3, the introducer of Belson comprises a “rigid ring” – see the annular portion of the introducer 15 as show in figure 1A. It would have been prima facie obvious for one having ordinary skill in the art prior to the time of filing to implement the fixture In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Belson.
Regarding claim 22: Denissen and Belson as combined above teach the method of claim 15 wherein the constraint structure constrains at least four degrees of freedom of motion of the elongated flexible portion of the instrument at the known location in the surgical reference frame (Denissen - [0032] – the lumen of the rigid introducer sleeve would constrain at least two translational degrees of freedom as well as at least partially constraining pitch and yaw).
Regarding claim 23: Denissen and Belson as combined above teach the method of claim 22 wherein the constraint structure includes an elongated sleeve (Denissen – rigid sleeve 224 – since “elongated” is a relative term and there is no definition or requisite length provided for “elongated”, any sleeve that has a length is considered to meet this term).
Regarding claim 24: Denissen and Belson as combined above teach the method of claim 15 wherein registering includes optically tracking markers located on the reference portion of the medical instrument and on a patient anatomy (Denissen – [0047]; Belson – [0592]-[0593]).
Regarding claim 25: Denissen and Belson as combined above teach the method of claim 15 wherein registering includes tracking electromagnetic markers located on the reference portion of the medical instrument and on a patient anatomy (Denissen – [0047]; Belson – [0592]-[0593]).
Regarding claim 26: Denissen and Belson as combined above the method of claim 15 wherein adjusting the instrument shape information includes correcting the orientation of the instrument shape information to extend through the known location in the surgical reference 
Regarding claim 27: Denissen and Belson as combined above teach the method of claim 15 wherein the known location is a fixed location in the surgical reference frame (Denissen - [0032], [0051] - where the “known location” is the location of the curve which can be a result of the constraint structure).
Regarding claim 28: Denissen and Belson as combined above teach the method of claim 15 further comprising displaying an image of the medical instrument registered to an image generated from the anatomical model information (Denissen – [0057]).
Response to Arguments
Applicant’s arguments, filed 01/15/2021, have been fully considered but are moot in view of the updated grounds of rejection necessitated by amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484.  The examiner can normally be reached on 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571)-272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793